The opinion of the court was filed October 15th 1883.
Per Curiam.
— Clark was not a party in the issue being tried. He was not interested in the result. As to him the judgment had become final mine months before he was offered as a witness. His liability was fixed absolutely. The defence set up by the plaintiffs in error was personal as to the sureties. It did not, raise the question of consideration, or original liability on the note. The makers of the note were jointly and severally bound. The witness testified voluntarily to rebut a presumption which the sureties sought to raise from the payment of interest by the witness. The defence of the sureties being purely personal the witness was competent for the plaintiff below: Talmage v. Burlingame, 9 Barr 21; Simpson’s Executor v. Bovard, 24 P. F. Smith 351; Good v. Calvert, 1 Pennypacker 140. It is very doubtful whether the receipt unexplained could have operated to the injury of the sureties.
Judgment affirmed.